ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Allowed
2.	Claims 14-24
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the most relevant prior art is Borinato et al. (US 7,882,900; “Borinato”).
Borinato discloses an interruption unit (31) and a controller (3). 
Borinato fails to disclose the interruption unit and the controller being operable independently of each other.

Regarding claim 17, the most relevant prior art is Borinato et al. (US 7,882,900; “Borinato”).
Borinato discloses an interruption unit (31) and a controller (3). 
Borinato fails to disclose the interruption unit and the controller being operable independently of each other.
Regarding claim 20, the most relevant prior art is Borinato et al. (US 7,882,900; “Borinato”).
Borinato discloses a first interrupting part (32). Borinato fails to disclose a second interrupting part that is operably independent of the first interrupting part.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731